DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 24: A portion configured to be introduced in an ear canal (i.e., a "portion" for introduction into an ear canal).
Claims 24 and 36 each set forth a “processing unit” configured to determine spectral information and configured to identify and/or locate a person's eardrum in dependence on a specific amount of blue components and/or UV components (i.e., a "processing unit" for determining spectral information and for identifying and/or locating a person's eardrum). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the "processing unit" of claims 24 and 36 is set forth as a means plus function limitation, and lacks modifying claim language directed to appropriate structure to perform the stated function. The particular nature of the structure that is encompassed by the claim language related to the generic term "processing unit” is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 27, 28, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boppart et al. ("Boppart"; 2009/0185191).
Regarding claim 24, Boppart discloses an otoscope device 400 (Figs. 10, 12, 13) comprising: a portion 404 configured to be introduced in an ear canal of a person's outer ear (Figs. 12 and 13); an electronic imaging unit 400 (e.g., Fig. 13; paras. 0126-0127) configured to capture at least one image of the person's eardrum (id.); a processing unit 430 (Fig. 13; para. 0126 and cf. para. 0084) configured to determine spectral information reflected in an ear canal and configured to identify and/or locate the person's eardrum shown in the at least one image by distinguishing the person's eardrum from other objects within the ear canal (see, e.g., paras. 0021 and 0136). It is noted that Boppart is detecting the eardrum and distinguishing it from other objects (tissue structures) within the ear canal (id. and see also, e.g., paras. 0138, 0155). The detected data includes light over a spectrum including UV, blue, and red (i.e., 380 nm to 750 nm; e.g., para. 0140). The diagnostic result that is obtained is at least based on the data which was used to obtain it, which includes the blue spectral range (i.e., about 480 nm). Thus, the diagnostic result of identifying the eardrum is dependent on the entire spectrum, including the specific amount of blue (i.e., about 480 nm) and/or UV (i.e., less than about 400 nm) components.
Regarding claim 27, the device further comprises at least one source of radiation configured to radiate the ear canal (see, e.g., paras. 0021, 0139 and 0140; discussing various light sources that can be used including optical radiation in the visible, infrared, ultraviolet, or other spectral regions).
Regarding claim 28, the at least one source of radiation is configured to emit blue light (i.e., about 480 nm, which is within the disclosed visible spectrum and within the disclosed range of 380 nm to 750 nm; and/or UV radiation (see, e.g., paras. 0021 and 0140).
Regarding claim 33, the processing unit is configured to adjust an intensity of radiation of the at least one source of radiation via adjustable attenuator 324 (see, e.g., para. 0093).
Regarding claim 36, Boppart discloses an otoscope device 400 (Figs. 10,12,13) comprising a processing unit 430 (Fig. 13; para. 0126 and cf. para. 0084) configured to determine spectral information of radiation reflected within an ear canal and configured to identify an eardrum by distinguishing the eardrum from other objects within the ear canal (see, e.g., paras. 0021 and 0136). It is noted that Boppart is detecting the eardrum and distinguishing it from other objects (tissue structures) within the ear canal (id. and see also, e.g., paras. 0138, 0155). The detected data includes light over a spectrum including UV, blue, and red (i.e., 380 nm to 750 nm; para. 0140). The diagnostic result that is obtained is at least based on the data which was used to obtain it, which includes the blue spectral range (i.e., about 480 nm). Thus, the diagnostic result of identifying the eardrum is dependent on the entire spectrum, including the specific amount of blue (i.e., about 480 nm) and/or UV (i.e., less than about 400 nm) components.

Response to Arguments
Applicant's arguments filed 15 April 2021 have been considered but they are not fully persuasive.
It is first noted that Applicant’s arguments regarding the interpretation of the limitations “electronic imaging unit” and “source of radiation” in claims 24 and 27, respectively, are persuasive as argued by Applicant. Accordingly, these limitations are not being interpreted under 35 U.S.C. 112(f).
However, the remaining terms at issue in the claims are interpreted under 35 U.S.C. 112(f).
Specifically, the term “portion configured to be introduced in an ear canal” (i.e., a “portion” for introduction into an ear canal) remains subject to interpretation under 35 U.S.C. 112(f) because this limitation clearly meets the three-prong test: First, a “portion” is clearly a generic placeholder. Second, this generic placeholder is coupled with functional language “configured to be introduced in an ear canal.” Third, there is no structure recited to perform the function. Applicant may amend the claim to avoid this interpretation, if desired, as described above.
Regarding the remaining term at issue, Applicant amended the term “logic unit” to “processing unit” and argued that the amended term now connotes sufficient definite structure. However, these terms are interchangeable and lack any discernable structural definition. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Applicant’s argument that the rejection under 35 U.S.C. 112(a) should be withdrawn is persuasive. The enabling portions of the specification cited by Applicant include page 15, lines 13-21 and 23-28. Based on these passages, it appears Applicant at least had possession of the claimed subject matter as of the filing date. Accordingly, the rejection of claims 24-36 under 35 U.S.C. 112(a) has been withdrawn.
Applicant’s arguments regarding the rejection under 35 U.S.C. 102(a)(1) over Boppart is not persuasive. 
Boppart uses a combined beam of light including the reflected light in the visible spectrum to obtain OCT data from the ear tissue (see para. 0140). In addition, while NIR (near-infrared) light is used to detect structures behind the tympanic membrane, the light in the visible range is sufficient to identify surface features such as the tympanic membrane (see para. 0140). Thus, the detected data, i.e., reflected data includes light over a spectrum including UV, blue, and red (i.e., 380 nm to 750 nm; para. 0140), as well as NIR (near-infrared). As previously set forth, the diagnostic result that is obtained must at least based on the data which was used to obtain it, which includes the blue spectral range of visible light (i.e., about 480 nm). Thus, the diagnostic result of identifying the eardrum is dependent on the entire spectrum, including the specific amount of blue (i.e., about 480 nm) and/or UV (i.e., less than about 400 nm) components. Accordingly, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773